Order entered August 26, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00357-CR

                               JOSHUA LEE DIXON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82812-2014

                                            ORDER
       The Court DENIES as moot the August 23, 2015 motion to dismiss the appeal signed by

counsel only and not appellant. The appeal was disposed of by opinion and judgment on August

19, 2015, based on the trial court’s findings, and the mandate has issued.



                                                       /s/   LANA MYERS
                                                             JUSTICE